QUARTERLY REPORT June 30, 2007 FMI Provident Trust Strategy Fund A NO-LOAD MUTUAL FUND FMI Provident Trust Strategy Fund July 19, 2007 Dear Fellow Shareholders: As detailed in Scott’s shareholder letter, the FMI Provident Trust Strategy Fund enjoyed a strong third quarter of the 2007 fiscal year, as well as excellent returns for the first nine months ended June 30th.The adage, “bull markets climb a wall of worry” seems appropriate, with increasing concerns with regard to interest rates, inflation, a large trade imbalance, currency uncertainties, and fractious geopolitical events throughout the world.However, as Scott and his team discuss in their letter, growth stock valuations appear reasonable against this backdrop, and we believe, should provide attractive rates of return in the foreseeable future.Quality growth stocks such as those in the FMI Provident Trust Strategy Fund have been out of favor relative to their value counterparts for the past several years, and given the valuation disparity, Scott and his team view this sector as attractively positioned at this time. As always, we thank you, our fellow shareholders, for your continued support of, and investment in, the FMI Provident Trust Strategy Fund, and we look forward to many years of successful investing with you. Sincerely, Ted D. Kellner, CFA President 100 E. Wisconsin Ave., Suite 2200 • Milwaukee, WI53202 • 414-226-4555 www.fmifunds.com FMI Provident Trust Strategy Fund July 10, 2007 Dear Fellow Shareholders, FMI Provident Trust Strategy Fund gained 7.38%(1) for the three months ended June 30, 2007, outperforming the 6.28% gain for the S&P 500(2).For the first nine months of the September fiscal year, the Fund gained 16.73% vs. the 14.12% gain for the S&P 500. Equities were intellectually unfashionable over the past several years, with the skeptics fearing deflation, inflation, valuations, recession, etc.Pensions grew increasingly risk-averse; with bond allocations rising to multi-decade high levels just as bond yields were near a multi-decade low.Consequently, equity valuations suffered with the S&P 500 P/E dropping from 20x in 2003 to a bottom of 15x in June 2006.We estimate S&P P/E improvement to 16-20x in 2007-2008, which equals a S&P 500 target of 1600-2000 on $100 of S&P 500 2008 earnings.We further estimate investors will pay an increasing premium valuation for growth stocks (similar to the early 1990’s), taking valuations to 20-25x forward earnings. We attempt to flexibly allocate the FMI Provident Trust Strategy Fund based on our analysis of economic, relative valuation and corporate trends.Negative events, which would lead us to a more conservative invested position, include declining consumer confidence, trade protectionism and faltering retail sales.Thank you for your investment in and support of FMI Provident Trust Strategy Fund. Best regards, J. Scott Harkness, CFA (1) The Fund’s one year and annualized five and ten year returns through June 30, 2007 were 17.99%, 13.30% and 8.47%, respectively. (2) The S&P 500 is the Standard and Poor’s Composite Index of 500 Stocks, a widely recognized unmanaged index of common stock prices. FMI Provident Trust Strategy Fund STATEMENT OF NET ASSETS June 30, 2007 (Unaudited) Shares or Principal Amount Value(b) COMMON STOCKS — 86.8% (a) COMMERCIAL SERVICES SECTOR — 12.8% Personnel Services — 12.8% 40,700 Manpower Inc. $ 3,754,168 100,000 Robert Half International Inc. 3,650,000 7,404,168 ELECTRONIC TECHNOLOGY SECTOR — 4.6% Electronic Equipment/Instruments — 4.6% 38,000 Rockwell Automation Inc. 2,638,720 FINANCE SECTOR — 14.6% Investment Banks/Brokers — 5.3% 150,000 Charles Schwab Corp. 3,078,000 Investment Managers — 9.3% 20,800 Franklin Resources, Inc. 2,755,376 50,000 T. Rowe Price Group Inc. 2,594,500 5,349,876 HEALTH SERVICES SECTOR — 10.3% Health Industry Services — 10.3% 69,800 Express Scripts, Inc. 3,490,698 64,000 Pharmaceutical Product Development, Inc. 2,449,280 5,939,978 HEALTH TECHNOLOGY SECTOR —4.3% Medical Specialties — 4.3% 60,000 ResMed Inc. 2,475,600 INDUSTRIAL SERVICES SECTOR — 9.0% Contract Drilling — 4.4% 72,000 Helmerich
